Citation Nr: 0217588	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  99-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE
                      
Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  He died on February [redacted], 1988.  The appellant 
is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), denying the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

This case was previously before the Board and in January 
2001 was remanded to the RO for further development.  
Subsequent to this development the Board in May 2002 
requested a medical opinion from the Veterans' Health 
Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2002).  In conformance with 38 C.F.R. § 20.903 
(2002), the appellant and her attorney were notified at the 
time the VHA opinion was initially sought by means of a May 
2002 letter.  After the opinion was received at the Board, 
in June 2002, the attorney was provided a copy and 60 days 
to submit any additional evidence and argument in response 
to the opinion.  The attorney's response was received July 
2002.  


FINDINGS OF FACT

1.  The veteran died in February 1998 as a result of 
carcinomatosis due to or as a consequence of gastric 
adenocarcinoma; at the time of death service connection was 
not in effect for any disability.  

2.  No competent (medical) evidence has been presented that 
attributes the disease processes implicated in the veteran's 
death to military service to include presumed exposure 
therein to Agent Orange.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Board observes that recently enacted law and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a) (West Supp 2001); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).

The record reflects that the appellant has received the 
degree of notice, which is contemplated by law.  
Specifically, VA provided the appellant and representative 
copies of the appealed rating decision dated in January 1999 
and a September 1999 statement of the case.  These documents 
provide notice of the law and governing regulations, the 
evidence needed to support a claim for entitlement to 
service connection for the cause of the veteran's death, and 
the reasons for the determination made regarding the 
appellant's claim.  Furthermore, in January 2001 the RO 
issued a letter to the appellant well suited for this 
individual case.  This letter informed the appellant of the 
nature and type of evidence she needed to furnish in order 
to substantiate her claim and offered to provide VA 
assistance in obtaining any relevant treatment records.  A 
review of the record discloses that there is no additional 
evidence that has not been accounted for and the appellant's 
attorney, as noted above, had been given the opportunity to 
furnish additional written argument in light of the medical 
opinion obtained by the Board in connection with the current 
claim and has done so.

In essence, VA has satisfied its duties in this case to 
notify and assist the claimant.  Further development and 
further expending of VA resources is not warranted as the 
circumstances of this case indicate their remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Factual Background

The veteran's death certificate indicates that the veteran 
died on February [redacted], 1988 at the age of 41 years.  His 
immediate cause of death was carcinomatosis due to or as a 
consequence of gastric adenocarcinoma.  The approximate 
interval between the onset of his gastric adenocarcinoma and 
death as recorded on his death certificate was 14 months.  
No autopsy was performed.  At the time of death service 
connection was not in effect for any disability.  
Consequently, the veteran was not and could not have been 
rated totally disabled by reason of service-connected 
disability continuously for the 10-year period preceding his 
death as required by 38 U.S.C.A. § 1318 (West 1991).  
Accordingly, the only legal basis for awarding the benefit 
sought in this appeal requires a finding that the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310(a). 

When any veteran dies from a service-connected or 
compensable disability, the veteran's surviving spouse, 
children and parents are entitled to dependency and 
indemnity compensation.  38 U.S.C.A. § 1310.  Under the 
applicable criteria, a death will be considered to result 
from a service-connected disability when the evidence 
establishes that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to 
constitute a contributing cause of death it must be shown to 
have contributed substantially and materially to the 
veteran's death; combined to cause death; aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of the disease or injury causing 
death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.

Here although the record indicates that the veteran had 
service in Vietnam during the Vietnam Era, there is no 
objective medical evidence of any of the herbicide-related 
presumptive diseases.  The Board observes that the 
regulations pertaining to Agent Orange exposure including 
all herbicides used in Vietnam specified the diseases for 
which service connection may be presumed due to an 
association of exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e).  The specific diseases of chloracne, or other 
acneiform disease consistent with chloracne, Type II 
diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft tissue sarcoma, multiple 
myeloma, respiratory cancers, acute and subacute peripheral 
neuropathy, and prostate cancers.  Id.  Regarding chloracne, 
the regulations only provide a presumption of service 
connection if the disease is manifested within a year of 
service.  38 C.F.R. § 3.307(a)(6).  If a veteran served in 
Vietnam during the Vietnam Era, exposure to herbicides will 
be presumed.  See 38 U.S.C.A. § 1116(f).  

Notably, however, the Secretary of the Department of 
Veterans Affairs formerly announced in the Federal Register 
on January 4, 1994, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for certain conditions, to specifically include 
gastrointestinal tumors (stomach cancers, pancreatic 
cancers, colon cancer and rectal cancer, or "for any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  59 Fed. Reg. 341 (1994).  

Although the appellant argues that the veteran was exposed 
to Agent Orange and such exposure is presumed based on the 
veteran's service in Vietnam, VA has not recognized gastric 
adenocarcinoma, the condition implicated in the veteran's 
demise as attributable to Agent Orange exposure.  38 C.F.R. 
§ 3.309(a).  

Furthermore, while the appellant has submitted private 
clinical records showing evaluation and treatment provided 
to the veteran subsequent to his service for his carcinoma, 
these records provide no objective medical opinion or 
evidence to indicate an etiological relationship between the 
disorders responsible for the veteran's death and any 
symptoms, disorders and/or events noted in service, to 
include presumed exposure to herbicides therein.  

The Board notes that there is no evidence that the veteran's 
gastric adenocarcinoma, a chronic disease within the 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a) was present in 
service or was manifested within one year of separation from 
service.  The post service clinical records disclose that 
his private physicians diagnosed the veteran's 
adenocarcinoma in March of 1987, many years subsequent to 
service.  At that time, an endoscopic biopsy of the proximal 
body of the stomach along the lesser curvature was diagnosed 
as a poorly differentiated carcinoma.  A medical opinion 
obtained from a VA physician in May 2002 noted, following a 
review of the veteran's claims file, that the veteran's 
gastric cancer was aggressive with rapid metastasis.  This 
physician further opined that it was unlikely to have had 
its onset in service or within the first post service year.  
Another reviewing VA physician in a letter dated in June 
2002 after a comprehensive review of the veteran's claims 
file, proffered a similar opinion.  This physician observed 
that adenocarcinoma of the stomach five-year survival rates 
are poor.  He further noted that cancer is not indolent and 
in this case it would reasonably be stated that the 
veteran's adenocarcinoma was not present in service or 
within the first post service year.  

Both VA physicians have also opined that currently there is 
no known association between exposure to herbicides 
including Agent Orange and gastric adenocarcinoma.  One of 
these physicians did observe however that "it is clear that 
the final chapter for Agent Orange impact on human neoplasia 
has not been written."

Thus, in the absence of any competent medical evidence 
tending to establish a plausible etiology for the veteran's 
death due to his presumed exposure to Agent Orange or any 
other herbicide agent during service or that the condition 
implicated in the veteran's death had its onset in service, 
service connection for the cause of the veteran's death is 
unwarranted.  As the preponderance of the evidence is 
against the appellant's claim for entitlement to service 
connection for the cause of the veteran's death the benefit 
of the doubt doctrine, urged by the appellant's 
representative, does not apply.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for the cause of the veteran's death 
claimed as due to exposure to Agent Orange is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

